DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                                T.T., a child,
                                 Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                               No. 4D18-442

                             [August 29, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Stacy M. Ross, Judge; L.T. Case No. 17-003976 DLB.

  Carey Haughwout, Public Defender, and Virginia Murphy, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Paul Patti, III,
Assistant Attorney General, West Palm Beach, for appellee.

HARPER, BRADLEY, Associate Judge.

   This case presents the question of whether the plain touch exception to
the Fourth Amendment permits an officer, without a warrant, to seize
objects felt during a weapons search, when the objects are not weapons
and there is insufficient evidence of contraband. It does not. We reverse
the defendant’s conviction.

    The following evidence was adduced at a hearing on T.T.’s motion to
suppress. While responding to a traffic stop, an officer observed T.T.
sitting in the rear passenger seat. The officer engaged T.T. in conversation
and observed that T.T. had “slurred speech” and “red bloodshot eyes.” The
officer did not suspect T.T. of criminal activity; however, the officer noticed
that T.T. was nervous and fidgeting with his waistband. Although the
officer did not see any weapons, he “[f]igured . . . [T.T.] probably had
something there that was a concern.”

   The officer asked T.T. to step out of the vehicle and place his hands on
the trunk. He conducted a “top to bottom” pat-down search for weapons.
The officer’s search extended to T.T.’s scrotal area where he felt two “hard,”
“cylindrical” objects he believed to be containers. The officer knew the two
objects were not weapons. He could not feel what, if anything, was inside
the objects. Likewise, there was no testimony that he smelled an odor
emanating from the objects. The officer subsequently removed the hard
objects from T.T.’s scrotal area and observed a green, leafy substance; he
later determined the substance to be marijuana.

   At the suppression hearing, the officer testified that he had been
involved in “probably 50, 100” stops dealing with drugs. Also, he testified
that “[p]robably eight, five percent of those stops involved marijuana.”
There was no evidence that he had any experience identifying marijuana
or illegal cylindrical objects using tactile perception. There was no
evidence he had previously stopped a juvenile, or anyone else, who hid a
container with drugs in the scrotal area. There was no testimony to detail
the experience the officer had, if any, that would allow him to conclude
that the illegal nature of the containers was immediately apparent based
on tactile perception.

   The officer, nevertheless, concluded that juveniles tend to place illegal
substances in hard containers and hide the containers in their scrotal
area. Based on these conclusions, the officer testified that he “immediately
knew” that the objects in T.T.’s scrotal area contained an illegal substance.

   T.T. was charged, by petition for delinquency, with possession of
cannabis. He filed a pretrial motion to suppress the evidence, arguing that
the officer conducted a warrantless search without probable cause in
violation of the Florida and United States Constitutions. The trial court
denied the motion and T.T. pled no contest to the charges, reserving his
right to appeal. On review, this court defers to the trial court’s factual
findings but reviews legal conclusions de novo. See State v. Abbey, 28 So.
3d 208, 210 (Fla. 4th DCA 2010).

    The Fourth Amendment protects “[t]he right of the people to be secure
in their persons, houses, papers, and effects, against unreasonable
searches and seizures.” U.S. Const. amend. VI. “[N]o right is held more
sacred, or is more carefully guarded, by the common law, than the right of
every individual to the possession and control of his own person, free from
all restraint or interference of others, unless by clear and unquestionable
authority of law.” Terry v. Ohio, 392 U.S. 1, 26 (1968) (citing Union Pac. R.
Co. v. Botsford, 141 U.S. 250, 251 (1891)); see also Minnesota v. Dickerson,
508 U.S. 366, 379-83 (1993) (Scalia, J. concurring) (noting that there
appears to be no clear support at common law for physically searching a
suspect absent arrest or the degree of cause needed for that purpose).


                                     2
   Thus, searches and seizures conducted, without prior approval by
judge or magistrate, are per se unreasonable under the Fourth
Amendment except when involving the narrow protective search exception
or the narrow plain view and plain touch extensions of that exception.
Horton v. California, 496 U.S. 128, 134 (1990).

   In Terry v. Ohio, a plurality of the United States Supreme Court
recognized a “narrowly drawn” exception to the warrant requirement
permitting officers to briefly stop suspicious persons and make
“reasonable inquiries” aimed at confirming or dispelling suspicions. Terry,
392 U.S. at 26. Given the danger to policemen during these brief stops
the Court construed this authority also to extend to “[a] reasonable search
for weapons, where the police officer has reason to believe he is dealing
with an armed and dangerous individual.” Id. Later, the Court noted that
the justification of a protective search is gone once it is determined that a
suspect is not armed. See Dickerson, 508 U.S. at 373 (citing Sibron v. New
York, 392 U.S. 40, 65–66 (1968)) (finding that when “[t]he protective search
goes beyond what is necessary to determine if the suspect is armed, it is
no longer valid under Terry and its fruits will be suppressed”).

   The plain view exception allows officers to seize contraband if they can
view the contraband from a lawful position and the unlawful nature of the
contraband is “immediately apparent.” Horton, 496 U.S. at 134; Arizona
v. Hicks, 480 U.S. 321, 338 (1987); Coolidge v. New Hampshire, 403 U.S.
443, 466 (1971). The doctrine, however, may not be used to extend a
general exploratory search from one object to another until something
incriminating emerges.      Coolidge, 403 U.S. at 466.        Thus, if the
incriminating character of the object in “plain view” is not “immediately
apparent,” without conducting some further search of the object, the plain
view doctrine cannot justify its seizure. Horton, 496 U.S. at 138.

   “[T]he rationale of the plain-view doctrine is that if contraband is left in
open view and is observed by a police officer from a lawful vantage point,
there has been no invasion of a legitimate expectation of privacy and thus
no ‘search’ within the meaning of the Fourth Amendment—or at least no
search independent of the initial intrusion that gave the officers their
vantage point.” Dickerson, 508 U.S. at 375 (citing Illinois v. Andreas, 463
U.S. 765, 771 (1983)); see also Texas v. Brown, 460 U.S. 730, 740 (1983).

   The plain touch extension arises from the same rationale and practical
considerations as the plain view doctrine. Dickerson, 508 U.S. at 375. By
analogy, the plain touch extension allows officers to seize illegal objects
discovered during a protective pat-down search when the illegality of the
object is, using the sense of touch, “immediately apparent.” Id. at 375-

                                      3
76. Under the circumstances, there is no invasion of a suspect’s privacy
beyond that already authorized by the officer’s search for weapons. Id.

    With this background in mind, we turn to the application of these
doctrines in the instant case. As an initial matter, T.T. does not challenge
the validity of the stop or the legitimacy of the officer’s pat-down search
for weapons. T.T. argues that this Court should reverse the lower court’s
denial of his motion to suppress because the officer’s testimony regarding
his training and experience was insufficient to support the conclusion that
he was immediately aware, through tactile perception, that the cylindrical
objects were illegal. See Jordan v. State, 664 So. 2d 272 (Fla. 5th DCA
1995) (the “plain feel” doctrine requires specific expert testimony as to the
arresting officer’s tactile experience with the particular contraband in
question.)

    The state argues that the officer’s “knowledge,” attributable to his
training, the feel and location of the objects, and his observations of T.T.’s
slurred speech and bloodshot eyes, amounted to a “practical,
nontechnical” probability that the objects were contraband. See Brinegar
v. U.S., 338 U.S. 160, 176 (1949).

    To seize an object under the plain touch exception to the United States
Constitution, an officer must know, through the use of tactile perception,
that the object is contraband. G.M. v. State, 172 So. 3d 963, 968-69 (Fla.
4th DCA 2015). Testimony regarding an officer’s training and experience
is relevant to explain that the officer has developed the ability to know how
the illegal object feels by using the sense of touch. Doctor v. State, 596 So.
2d, 445 (Fla. 1992).

     Accordingly, “[t]he State must present more than the naked subjective
statement of a police officer who has a ‘feeling’ based on ‘experience’ . . .”
to support a seizure under the plain touch extension. Id.

   In G.M., this court considered whether the trial court erred in refusing
to suppress marijuana found in a juvenile’s pocket during a weapons
search. G.M. v. State, 172 So. 3d at 968-69. G.M. was the passenger in a
stolen vehicle. The arresting officer removed G.M. from the vehicle and
conducted a protective pat-down search. The arresting officer testified that
he felt a baggie containing plant-like material in G.M.’s pocket which,
based on his training and experience, he believed to be marijuana. Id.
This Court reversed the trial court’s denial of the motion to suppress the
evidence because the testimony that the officer believed the substance was
marijuana amounted to no more than a hunch. Id.


                                      4
    This Court reasoned that “[t]he officer’s perception that the material in
the plastic bag was contraband did not come as a result of his tactile
perception, but from an educated hunch . . . .” Id. (citing C.A.M. v. State,
819 So. 2d 802, 805 (Fla. 4th DCA 2001) (reversing denial of a motion to
suppress where the officer’s unadorned conclusion was that he
immediately knew the packaging in the defendant’s pocket contained
marijuana); State v. J.D., 796 So. 2d 1217, 1220 (Fla. 4th DCA 2001)
(officer stated substance could possibly be marijuana); Meeks v. State, 356
So. 2d 45, 46 (Fla. 2d DCA 1978) (officer stated the lump in defendant’s
pocket was not a weapon and believed it to be marijuana.).

    Thus, the state, in G.M., failed to elicit evidence to explain how the
officer’s training and experience informed his ultimate conclusion that the
plantlike material was marijuana. G.M., 172 So. 3d at 968-69; see also
Doctor, 596 So. 2d at 445 (Fla. 1992) (noting that “[n]ot all concealed
objects in a person’s possession are contraband.”).

    Similarly, Florida courts have declined to find probable cause when an
object, commonly used for drugs, is seen or touched. Caplan v. State, 531
So. 2d 88 (Fla. 1988) (several small rolled burnt cigarette wrappings on the
floor of defendant’s automobile did not provide probable cause of
marijuana), cert. denied, 489 U.S. 1099, (1989); Walker v. State, 514 So.
2d 1149 (Fla. 2d DCA 1987) (plain view of pipe did not constitute probable
cause to arrest for possession of paraphernalia).

   Here, the state failed to elicit evidence regarding the officer’s experience
with drug containers and his prior use of tactile perception to identify
contraband. The officer did not feel any plantlike material in T.T.’s pants.
Moreover, he did not testify regarding his experience with containers
during drug arrests.

    The Florida Supreme Court in Doctor v. State evaluated whether an
officer’s testimony was sufficient to support the seizure of a bag of crack
cocaine hidden in a suspect’s groin area. The Court noted as follows:

      [D]eputy Aprea testified that he had made approximately 250
      arrests for possession of a controlled substance, had been
      present during approximately 1000 arrests and had seen or
      felt crack cocaine approximately 800 times. He further stated
      that during the course of 130 search warrant arrests, he had
      discovered cocaine hidden in the groin area on 70 occasions.
      Thus, Deputy Aprea’s testimony regarding his experience in
      apprehending drug offenders went well beyond a generalized
      statement or mere conclusion that he was an experienced

                                      5
      officer. Rather, he offered specific statistics evidencing his
      significant experience with this particular aspect of drug
      trafficking. Deputy Aprea concluded that in this case he
      believed the object he felt was crack cocaine because of
      “[b]eing in contact with it so many times, the texture of it, the
      texture of the plastic bag that it’s in, the little rock formations
      of it, it was-if you could imagine, it was almost like a peanut
      brittle type feeling in it.”

Doctor, 596 So. 2d at 445.

   The Court reasoned that Deputy Aprea’s testimony was more than a
mere generalized statement in support of probable cause. Id. Accordingly,
the Court found that the trial court correctly denied the defendant’s
motion to suppress. Id. The Court noted that the officer’s testimony was
sufficient to conclude that “[D]eputy Aprea had knowledge acquired
through specific experience with the unique texture of crack cocaine as
well as with this type of concealment.” Id. at 445.

    Here, the officer’s testimony regarding his training and experience was
not sufficient for the lower court to determine that his conclusion was more
than a “feeling” or a “hunch.” See Steadman v. State, 997 So. 2d 1258,
1260 (Fla. 5th DCA 2009) (holding that if the officer “discover[s]” the item’s
identity as contraband only after removing it from the defendant’s person,
the seizure “runs afoul of the dictates of Dickerson”). Although the officer
testified that juveniles hide drugs in the scrotal area, his conclusory
statement without more is the type of bare, subjective statement that this
Court has held to be insufficient to overcome the protections of the Fourth
Amendment. See State v. J.D., 796 So. 2d 1217, 1219 (Fla. 4th DCA 2001)
(citing Doctor, 596 So. 2d at 445 (noting that “[t]he state must present more
than the “naked subjective statement of a police officer who has a ‘feeling’
based on ‘experience’” that the item was contraband).

   In making probable cause determinations, courts must conscientiously
evaluate the sufficiency of evidence and decline to ratify naked conclusions
or the use of “buzz words” that imply certainty. See, e.g., State v. Rabb,
920 So. 2d 1175, 1181 (Fla. 4th DCA 2006) (quoting Illinois v. Gates, 462
U.S. 213, 239 (1983)).

  Accordingly, we reverse the trial court’s decision denying the motion to
suppress, and this case is remanded for the trial court to grant the motion
and suppress the fruits of the search.

   Reversed and remanded.

                                      6
MAY, J., concurs.
CIKLIN, J., dissents with opinion.

CIKLIN, J., dissents.

    I would affirm. According to his testimony, the officer’s pat-down led
him to discover cylindrical containers hidden in T.T.’s groin area, and his
experience taught him that young people often hide drugs in these types
of containers and in the groin area. Also, the pat-down must be viewed in
light of the officer’s prior observation of T.T. fidgeting with his pants, and
of his slurred speech, red and bloodshot eyes, and nervous demeanor.
Armed with this knowledge, the totality of the circumstances provided the
officer with a reasonable certainty that the canisters he felt in T.T.’s groin
area contained contraband. See Harris v. State, 790 So. 2d 1246, 1249
(Fla. 5th DCA 2001) (noting probable cause arises where an officer feels
an object that he or she is “reasonably certain . . . is contraband”).

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                      7